Title: To George Washington from Charles Morgan, 6 December 1796
From: Morgan, Charles
To: Washington, George


                        
                            Pittsburgh 6th December 1796
                        
                        I have Receiv’d all the Rents for you, that Colo. Cannon put into my hands
                            Except Nine pounds Sixteen Shillings, Which he had Receivd previous to delivering me the
                            Accts—I have forwarded the Money to you by Mr Ross—and have Inclos’d the acct—Colo. Cannon
                            will not come to any Settlement with me Respecting what he owes you—he Says he Chuses to
                            Settle with your self.
                        on my Way from Kentuckey last Spring in passing through your land at the Round
                            Bottom I observd the people from Grave Creek have been making vast quantities of Shugar on
                            it, for about three years past, and Destroyd Timber &c. I am your Humbe Servt
                        
                            Charles Morgan
                        
                        
                            P.S. I Shall Collect the Rents due from the Millers Run Estate which I
                                contracted for as quick as possible and forward it to you &ca.
                        
                        
                        
                            George Washington president of the U.S.1796Dr.Contra Cr.OctobrTo Cash Sent you by Mr Ross on Acct of Shreves Notes, Including
  debt & Interest£228.3.9
By two Notes on Israel Shreve, put  into my hands by Colo. Cannon
  Interest228.3.9DecembrTo Cash Sent by Mr Ross on Acct of the Millers Run Lands,
  Which accts Was put into my
  hands by Colo. Cannon Including
  Interest &c.22.17.3By Notes and Accts put into my  hands by Colo. Cannon, on
  Acct of Rents for the
  Millers Run land Including
  Interest &c. 45.17.6To an Acct deliverd to me by  Cannon which he had Recd
  himself9.16.0£274.1.3To Collecting £264..5..9—at five ⅌Ct 13.4.3£274.1.3
                            
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                            E. Excepted
                            Charles Morgan
                            
                        
                    